                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JOSEPH A. FARHAT,
                                  11                                                     Case No. 18-06055 BLF (PR)
                                                       Petitioner,
                                  12                                                     ORDER OF DISMISSAL
Northern District of California




                                                 v.
 United States District Court




                                  13

                                  14     PEOPLE OF THE STATE OF CA, et al.,
                                  15                   Respondents.
                                  16

                                  17

                                  18          Petitioner, a state prisoner proceeding pro se, filed a petition for a writ of habeas
                                  19   corpus pursuant to 28 U.S.C. § 2254 challenging probation revocation proceedings in
                                  20   Santa Clara County Superior Court. Petitioner has paid the filing fee.
                                  21

                                  22                                          I. DISCUSSION
                                  23          According to the petition, Petitioner is currently confined at the Elmwood Complex
                                  24   in Santa Clara County. (Pet. at 1.) He indicates that he was sentenced to three years of
                                  25   probation on November 4, 2014, for corporal injury to spouse and a “GBI” (great bodily
                                  26   injury” enhancement. (Id. at 2.) Since filing this action, Petitioner has filed a “motion for
                                  27   order to stay of state court proceedings,” requesting that the court order “a stay of all state
                                  28   court proceedings regarding case 214813 currently being held” Santa Clara County
                                   1   Superior Court. (Docket Nos. 20, 22.) Petitioner states that his due process rights under
                                   2   Morrissey v. Brewer and Gagnon v. Scarpelli are at stake. (Id.) These cases establish that
                                   3   probationers are entitled to due process rights. Morrissey v. Brewer, 408 U.S. 471 (1972);
                                   4   Gagnon v. Scarpelli, 411 U.S. 778 (1973). Based on these allegations, it appears that
                                   5   Petitioner was released on probation for the 2014 conviction and is now back in custody
                                   6   for pending probation revocation hearings. Petitioner also indicates that “sentence not
                                   7   imposed yet.” (Pet. at 5.) Petitioner has not appealed this matter to the state courts. (Id. at
                                   8   5.)
                                   9          Under principles of comity and federalism, a federal court should not interfere with
                                  10   ongoing state criminal proceedings by granting injunctive or declaratory relief absent

                                  11   extraordinary circumstances. See Younger v. Harris, 401 U.S. 37, 43–54 (1971). Younger

                                  12   abstention is required when (1) state proceedings, judicial in nature, are pending; (2) the
Northern District of California
 United States District Court




                                  13   state proceedings involve important state interests; and (3) the state proceedings afford

                                  14
                                       adequate opportunity to raise the constitutional issue. See Middlesex County Ethics Comm.
                                       v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982). All three elements must be present.
                                  15
                                       Agriesti v. MGM Grand Hotels, Inc., 53 F.3d 1000, 1001 (9th Cir. 1995) (abstention
                                  16
                                       improper where arrest and issuance of citation were executive acts not judicial in nature,
                                  17
                                       and only potential for future state judicial proceedings existed).
                                  18
                                              Abstention is appropriate here because all the elements of Younger are present. As
                                  19
                                       to the first Younger element, it appears that Petitioner’s state court proceedings are
                                  20
                                       ongoing since he states that state court proceedings are “currently being held” and that he
                                  21
                                       has not yet been sentenced. (Docket No. 20; Pet. at 5.) As to the second Younger element,
                                  22
                                       the Supreme Court has held that “a proper respect for state functions,” such as a state
                                  23
                                       administrative decision to revoke parole as in Morrissey, is an important issue of state
                                  24
                                       interest. See Preiser v. Rodriguez, 411 U.S. 475, 491–92 (1973) (quoting Younger, 401
                                  25
                                       U.S. at 44). As to the third prong of Younger, the Court finds no reason that Petitioner
                                  26   cannot pursue his constitutional claims in state court. Thus, Younger abstention is
                                  27   applicable here. In applying Younger, the Ninth Circuit has held that Younger abstention is
                                  28   only appropriate where the federal court action would have the same practical effect on the
                                                                                      2
                                   1   state proceeding as a formal injunction. Gilbertson v. Albright, 381 F.3d 965, 977–78 (9th
                                   2   Cir. 2004). Here, although Petitioner does not indicate what specific relief he seeks, any
                                   3   injunctive relief provided by this court would have the practical effect of enjoining the

                                   4   state court proceedings.

                                   5          Finally, although Younger abstention does not apply in cases where extraordinary

                                   6   circumstances threaten great, immediate and irreparable injury, see Younger, 401 U.S. at
                                       45–46, 53–54 (irreparable injury shown where statute flagrantly and patently violative of
                                   7
                                       express constitutional prohibitions); Perez v. Ledesma, 401 U.S. 82, 85 (1971) (federal
                                   8
                                       injunctive relief in pending state prosecutions proper in cases of proven harassment or
                                   9
                                       prosecutions undertaken by state officials in bad faith without hope of obtaining a valid
                                  10
                                       conviction), Petitioner fails to demonstrate that this is such a case. Petitioner has not
                                  11
                                       proven harassment or made a showing that the revocation of probation was undertaken by
                                  12
Northern District of California




                                       state officials in bad faith. Accordingly, this Court will abstain and DISMISS the petition
 United States District Court




                                  13
                                       without prejudice. Petitioner’s alleged constitutional violations are matters that can and
                                  14
                                       should be addressed in the first instance by the state superior court, and then by the state
                                  15
                                       appellate courts, before he seeks a federal writ of habeas corpus.
                                  16
                                              Petitioner is advised that he should not file a new federal petition for a writ of
                                  17
                                       habeas corpus unless and until he gets sentenced, and then not until his direct appeal and
                                  18   state habeas proceedings have concluded and he has given the state high court a fair
                                  19   opportunity to rule on each of his claims.
                                  20          Based on the foregoing, Petitioner’s motions for a stay of state court proceedings
                                  21   are DENIED. (Docket Nos. 20, 22.) Petitioner’s motion for discovery, (Docket No. 17),
                                  22   motion for production, (Docket No. 19), motions for expansion of the record, (Docket Nos.
                                  23   21, 26), motion for order to appoint pro per jail liaison, (Docket No. 23), and motion for
                                  24   ruling, (Docket No. 31), are DENIED as moot by this dismissal.
                                  25

                                  26                                        II. CONCLUSION

                                  27          For the foregoing reasons, the petition is hereby DISMISSED. The dismissal is
                                  28   without prejudice to Petitioner’s filing a new federal habeas petition once his state criminal
                                                                                      3
                                   1   proceedings are completed and he has exhausted his state court remedies as to all claims he
                                   2   wishes to raise in federal court.
                                   3             The Clerk shall terminate all pending motions.
                                   4             IT IS SO ORDERED.

                                   5   Dated: January 22, 2019                            ________________________
                                                                                          BETH LABSON FREEMAN
                                   6                                                      United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       P:\PRO-SE\BLF\HC.18\06055Farhat_dism(abs)
                                  26

                                  27

                                  28
                                                                                      4
